Christiancy, J.
I am not able fully to concur in the opinion of my brother Campbell in this case. That the declaration would *205have been bad upon demurrer, for having omitted to specify the section under which the action was brought, or the penalty claimed, I entirely agree; because it was too general in referring only to the entire “Act to prevent the manufacture and sale of spirituous or intoxicating liquors as a beverage,” and the statute as a whole applies to several different kinds of sales made under different circumstances.
Had the declaration been demurred to, it would have been held bad, and the prosecutor would have been compelled to amend by specifying the section under which he claimed to recover.
But by pleading the general issue, and going to trial upon it, I think .the defendant waived this objection, and left the people at liberty to prove any sale in violation of any section of the statute for which the same penalty was given.
As to the objection that the declaration was not signed by any prosecutor, this also was, I think, good cause of demurrer, but I do not think the defendant waived it by neglecting to demur and going to trial. It was not under the statute any declaration at all, and the objection would have been good in arrest of judgment at the circuit. On, this point therefore I concur with my brother Campbell in the result.